[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 10-12760                ELEVENTH CIRCUIT
                           Non-Argument Calendar               APRIL 29, 2011
                         ________________________               JOHN LEY
                                                                 CLERK
                          Agency No. A076-480-564

PHILOMENE S. AMIAH,
a.k.a. Philomene Sea Amiah,
a.k.a. Philomene Sea,

                                                                    Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         ________________________

                               (April 29, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
      Philomene S. Amiah, through counsel, seeks review of the Board of

Immigration Appeals’ (BIA) decision denying her motion to reconsider its denial

of her second motion to reopen. On appeal, she attempts to challenge the

underlying BIA decision denying her second motion to reopen. After review of

the record and consideration of the parties’ briefs, we dismiss the petition in part

and deny the petition in part.

      We lack jurisdiction to consider Amiah’s arguments regarding the denial of

her second motion to reopen because she did not file a petition, much less a timely

one, seeking review of the BIA’s October 2009 order. See 8 U.S.C. § 1252(b)(1);

see also Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005)

(noting the filing deadline is not suspended or tolled by a motion to reopen). We

have jurisdiction to review only the BIA’s May 19, 2010, order denying Amiah’s

motion to reconsider the denial of her second motion to reopen, as the instant

petition, filed less than 30 days later, is timely with respect to only that order. 8

U.S.C. § 1252(b)(1).

      Amiah advances no argument that the BIA abused its discretion in denying

her motion to reconsider, and has thus abandoned the only issue properly on

appeal. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278 (11th Cir. 2009) (“[A]n

appellant’s simply stating [in her brief] that an issue exists, without further

                                           2
argument or discussion, constitutes abandonment of that issue and precludes our

considering the issue on appeal.”). Accordingly, we dismiss the petition to the

extent Amiah seeks to challenge the underlying order denying her second motion

to reopen and deny the petition to the extent that she challenges the BIA’s order

denying reconsideration of the second motion to reopen.

      PETITION DISMISSED IN PART, PETITION DENIED IN PART.




                                         3